Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Caitlyn Silverblatt on 8/11/2022.

The application has been amended as follows: 

1. (Currently Amended) A cooking appliance, comprising: 
a body; 
a cooktop disposed on the body and defining a sump; 
a grate disposed over the cooktop, wherein the sump is in fluid communication with a surrounding environment through the grate; 
a plurality of gas burner assemblies mounted on the cooktop and configured to receive air from a primary airflow path that extends from proximate a lower surface of the cooktop to the plurality of gas burners; 
a first frame member coupled to a first side of the cooktop; 
a second frame member coupled to a second side of the cooktop, the first frame member and the second frame member each defining a portion of a secondary airflow path for directing air from proximate the lower surface of the cooktop to an upper surface of the cooktop; [[and]] 
wherein the cooktop defines first and second flanges proximate the first and second sides, and wherein the first and second flanges support the first and second frame members, respectively;
wherein the first and second flanges include chamfered bottom edges slidably engaged with the first and second frame members, respectively;
a bracket coupled to the first and second frame members, wherein the bracket extends along a portion of a perimeter of the cooktop between the first and second frame members; and
wherein the first frame member, the second frame member and the bracket collectively define at least a portion of the sump on an upper portion of the cooktop.

2. (Canceled) 

3. (Original) The cooking appliance of claim [[2]]1, wherein the first and second frame members each define an interior channel, and wherein the interior channels of the first and second frame members are slidably engaged with the first and second flanges, respectively.

4. (Canceled) 

5. (Original) The cooking appliance of claim 1, further comprising: 
a support member extending from the body, the body being coupled with and supported by the support member.

6. (Previously Presented) The cooking appliance of claim 1, wherein the grate is aligned flush with top surfaces of the first and second frame members.

7. (Original) The cooking appliance of claim 1, wherein the first and second frame members each define at least one aperture on an inner surface thereof.

8. (Currently Amended) A cooktop assembly, comprising: 
a cooktop defining a sump; 
a grate disposed over the cooktop, the sump being in fluid communication with a surrounding environment through the grate; 
a gas burner assembly operably coupled to the cooktop, the gas burner assembly having an orifice holder disposed adjacent to a lower surface of the cooktop; 
a first frame member coupled to a first side of the cooktop, wherein the first frame member defines a first aperture on an inner surface thereof to define at least a portion of at least one airflow path; [[and]] 
a second frame member coupled to an opposing second side of the cooktop, wherein the second frame member defines a second aperture on an inner surface thereof to define at least a portion of the at least one airflow path, the at least one airflow path including a primary airflow path configured to direct air from proximate the lower surface to the orifice holder and a secondary airflow path configured to direct air from proximate the lower surface of the cooktop to an upper surface of the cooktop; and 
wherein the cooktop defines first and second flanges proximate the first and second sides, and wherein the first and second flanges support the first and second frame members, respectively;
wherein the first and second flanges include chamfered bottom edges slidably engaged with the first and second frame members, respectively.

9. (Previously Presented) The cooktop assembly of claim 8, the secondary airflow path extends from proximate the lower surface of the cooktop, through at least one of the first and second frame members, and to the upper surface of the cooktop within the sump.

10. (Canceled)

11. (Previously Presented) The cooktop assembly of claim 8, wherein the secondary airflow path defines a first branch in fluid communication with the first frame member and a second branch in fluid communication with the second frame member.

12. (Previously Presented) The cooktop assembly of claim 11, wherein the first branch extends from proximate the lower surface of the cooktop and through the first frame member to proximate the upper surface of the cooktop, and wherein the second branch extends from proximate the lower surface of the cooktop and through the second frame member to proximate the upper surface of the cooktop.

13. (Original) The cooktop assembly of claim 8, further comprising: 
a bracket coupled between the first and second frame members and extending along a portion of a perimeter of the cooktop.

14. (Previously Presented) The cooktop assembly of claim 8, wherein the grate is aligned flush with top surfaces of the first and second frame members.

15. (Original) The cooktop assembly of claim 8, wherein the first and second frame members each define a gap in a bottom surface thereof, and wherein the first and second apertures are in fluid communication with the gaps via inner airflow passages defined by the first and second frame member, respectively.

16. (Currently Amended) The cooktop assembly of claim 8, 

17. (Currently Amended) A cooktop assembly, comprising: 
a cooktop having sidewalls at least partially defining a sump; 
a grate disposed over the cooktop, wherein the sump is in fluid communication with a surrounding environment through the grate; 
a first frame member coupled to a first side of the cooktop and defining at least one first aperture, the first frame defining at least a portion of a first branch of a secondary airflow path for directing air to an upper surface of the cooktop; 
a second frame member coupled to a second side of the cooktop and defining at least one second aperture, the second frame defining at least a portion of a second branch of a secondary airflow path for directing air to the upper surface of the cooktop, the secondary airflow path extending from proximate a lower surface of the cooktop, along the sidewalls, through the first and second frame members, and to the upper surface of the cooktop below the grate; [[and]]
wherein the cooktop defines first and second flanges proximate the first and second sides, and wherein the first and second flanges support the first and second frame members, respectively;
wherein the first and second flanges include chamfered bottom edges slidably engaged with the first and second frame members, respectively; and
a bracket disposed adjacent to an edge of the cooktop, wherein the bracket couples together the first and second frame members.

18. (Previously Presented) The cooktop assembly of claim 17, further comprising: 
a gas burner assembly operably coupled to the cooktop and configured to receive air from proximate the lower surface of the cooktop and proximate to the upper surface of the cooktop within the sump, wherein the grate is disposed flush with top surfaces of the first and second frame members.

19. (Previously Presented) The cooktop assembly of claim 17, wherein the first and second frame members each define at least one additional portion of the sump defined by the cooktop.

20. (Original) The cooktop assembly of claim 17, wherein the at least one first aperture includes a plurality of first apertures spaced-apart along the first frame member, and wherein the at least one second aperture includes a plurality of second apertures spaced-apart along the second frame member.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record teaches or suggests a cooking appliance or assembly with all of the limitations of independent claims 1, 8, and 17, particularly the limitations directed to the specific configuration of the first and second sides as set forth in the claim. Therefore, these limitations, when combined with every other limitation of the claims, distinguish the claims from the prior art. Claims 3, 5-7, 9, 11-16, and 18-20 are allowable at least because they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762       
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799